Citation Nr: 1716626	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously remanded by the Board in April 2016, and has since been returned to the Board for appellate review.  


FINDING OF FACT

The evidence is against a finding that the Veteran's rheumatoid arthritis had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2010.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in January 2010 and an addendum opinion as provided in August 2016.  Upon review, the Board finds the VA examination and opinion, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in its prior remand have been undertaken, as additional treatment records were associated with the Veteran's file, and an addendum opinion by a VA examiner was obtained.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

The Veteran asserts that her currently diagnosed rheumatoid arthritis is related to her period of active service.  

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the evidence of record establishes the Veteran as having a 2008 diagnosis of rheumatoid arthritis.  For the reasons that follow, the Board finds that service connection for rheumatoid arthritis is not warranted.  

The Veteran's service treatment records (STRs) do not contain complaints or treatment for rheumatoid arthritis during service or in the year immediately following service.  However, she was treated several times in service for various musculoskeletal complaints.  November 1991 treatment notes indicate a diagnosis of lower back pain.  May 1992 treatment records note a complaint of left hip pain.  Several treatment notes from 1995 through 1996 show a diagnosis of a herniated disc in the Veteran's lower back.  The Veteran was seen for hip pain again in November 1998 and September 1999.  While x-rays of the Veteran's hips were normal, examination showed the Veteran had an antalgic gait with tenderness over the left anterior hip.  Wrist x-rays showed degenerative changes in the radiocarpal joint following a 1998 fall that resulted in a fracture.  A June 2000 examination note indicated left hip radiculopathy resulting from the Veteran's herniated disc, with an October 2000 addendum noting a left hip strain secondary to lumbar osteoarthritis.  

The Board notes that the Veteran was awarded service-connection for herniated nucleus pulposus, L4-5 and osteoarthritis of the lumbosacral spine, as well as service connection for a left hip strain, in October 2001.  She is also service connected for arthritis of the wrist, status post reduction, internal fixation of fracture.  

The Veteran was afforded a VA examination for her rheumatoid arthritis claim in January 2010.  The examiner noted that left hip x-rays showed degenerative, arthritic changes and confirmed the diagnosis of rheumatoid arthritis.  The examiner also noted that this was "a new and separate diagnosis."

Upon Board remand, an addendum opinion was provided by a VA examiner in August 2016 to address the etiology of the Veteran's rheumatoid arthritis, to include any relation to her in-service complaints of hip pain in the late 1990's.  The examiner opined that the Veteran's rheumatoid arthritis was less likely than not causally or etiologically related to her active service, to include documented complaints of hip pain in the late 1990s.  In support of this opinion, the examiner noted that the complaints of musculoskeletal issues noted in her STRs appeared to involve physical activity and traumatic events, and that the medical notes provided no compelling indication that inflammatory arthritis was a differential diagnostic consideration.  The examiner further noted that the Veteran's rheumatoid arthritis diagnosis was made almost 8 years following separation from service, "with some uncertainty," and interpreted the 2010 VA examiner's note that the diagnosis was separate as meaning that it did not vacate any prior musculoskeletal diagnoses.

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's rheumatoid arthritis is related to her active service.  As the August 2016 VA examiner noted, although the Veteran was treated for multiple musculoskeletal complaints in service, these were a result of physical injuries, such as the Veteran's back disability and wrist fracture, and not inflammatory arthritis.  

The Board acknowledges the Veteran's various lay assertions, including her submitted buddy statements, that she believes her rheumatoid arthritis first manifested itself in service.  However, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of her rheumatoid arthritis is not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the etiology of her condition is not competent medical evidence.  

The Board has the authority to and affords more probative weight to the addendum opinion of the August 2016 VA examiner.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner reviewed the claims file and considered the Veteran's reported history to support the conclusion.  The examiner used his expertise in reviewing the facts of this case and determined that the Veteran's 2008 diagnosed rheumatoid arthritis was less likely than not related to her active service.  It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that any current rheumatoid arthritis was not related to service.  In addition, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   

Finally, the Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  However, as previously noted, the evidence of record does not show that the Veteran's rheumatoid arthritis manifested to a compensable degree within one year after her discharge from service in October 2000.  Notably, the evidence indicates that rheumatoid arthritis was diagnosed in June 2008, nearly 8 years after service.  As such, service connection is not warranted on the finding of a chronic disease.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


